Case 20-62899-bem   Doc 59   Filed 09/17/20 Entered 09/17/20 12:32:53      Desc Main
                             Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: September 17, 2020
                                                _________________________________

                                                         Barbara Ellis-Monro
                                                    U.S. Bankruptcy Court Judge

 ________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                        :
LENA CHRISTINE JENKINS-SMITH, :            CASE NO.: 20-62899-BEM
                              :
      DEBTOR.                 :
                              :            CHAPTER 7
SUNTRUST BANK NOW             :
TRUIST BANK,                  :
                              :
      MOVANT,                 :            JUDGE ELLIS-MONRO
vs.                           :
                              :
LENA CHRISTINE JENKINS-SMITH, :
                              :
       RESPONDENT.            :            CONTESTED MATTER

   ORDER GRANTING SUNTRUST BANK NOW TRUIST BANK’S MOTION FOR
                         ENTRY OF ORDER
      AUTHORIZING THE EXAMINATION OF DEBTOR PURSUANT TO
                    FED.R.BANKR.P.2004 AND 9016
Case 20-62899-bem       Doc 59    Filed 09/17/20 Entered 09/17/20 12:32:53         Desc Main
                                  Document     Page 2 of 3




       The Court having read and considered the Movant’s motion for an order authorizing a

Rule 2004 Examination of Lena Christine Jenkins-Smith, it is

       ORDERED that the Motion is GRANTED to permit examination of Lena Christine

Jenkins-Smith in accordance with Federal Rule of Bankruptcy Procedure 2004 at the time and

manner specified in Movant’s motion. It is

       FURTHER ORDERED that if attendance is not obtained voluntarily, Movant may

compel attendance as provided in Federal Rule of Bankruptcy Procedure 2004(c).

                                   END OF DOCUMENT.

Presented by:

____/s/____________________
Kristi S. Williams
Attorney for Movant
GA Bar No. 117716
5555 Glenridge Connector
Suite 900
Atlanta, GA 30342
(404) 869-6900

Consented to by:

____/s/____________________
Robert Scott Rickman
Attorney for Debtor
GA Bar #604674
1755 North Brown Road
Suite 200
Lawrenceville, GA 30043
(678) 500-9546
Case 20-62899-bem       Doc 59    Filed 09/17/20 Entered 09/17/20 12:32:53   Desc Main
                                  Document     Page 3 of 3




                                      DISTRIBUTION LIST


Kristi S. Williams, Esq.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Robert Scott Rickman, Esq.
Rickman & Associates, PC
Suite 200
1755 North Brown Road
Lawrenceville, Georgia 30043

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, Georgia 30305

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
